Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Columbia County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been credited to his inmate account. As no loss of good time was imposed, petitioner has received all of the relief to which he is entitled and the proceeding must be dismissed as moot (see Matter of Rivera v Annucci, 131 AD3d 1331, 1331 [2015]; Matter of Shepherd v Commissioner of Corr. & Community Supervision, 131 AD3d 1334, 1334 [2015]).
Peters, P.J., Lahtinen, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.